DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald et al. (hereinafter Wetterwald) (U.S. Patent Application Publication # 2020/0259740 A1) in view of Liu (U.S. Patent Application Publication # 2011/0044169 A1).
Regarding claim 1, 7, and 13, Wetterwald teaches a method and system comprising: a processor (figure 2); and a memory connected to the processor (figure 2), wherein the memory comprises programmed instructions which when executed by the processor, causes the processor to: 
collect information related to a flow of data packets in a computer network ([0031]; telemetry/input data) and a capacity of the computer network ([0042]; [0047]; bandwidth of the network and links); determine a pattern in the flow of data packets based on the collected information and a trained data model ([0031]; teaches collecting information related to bandwidth and traffic/flow of data packets in the network and determining a pattern in the collected input data for machine learning-based models); 
predict occurrence of an impending connection data burst in the computer network using the trained data model, wherein the impending connection data burst is capable of causing congestion in the computer network, and wherein the impending connection data burst comprises information related to links within routing devices present in the computer network ([0031]; [0056]; [0072]; [0077]; teaches predicting congestion based on an impending flow of data packets and links in the network using the machine learning-based models); and 
modify parameters configured in the routing devices to avoid the congestion of the computer network by the impending connection data burst, wherein the parameters comprise a waiting time for receiving the data packets ([0031]; [0073]; teaches adjusting parameters in order to avoid congestion including wait time/admission parameters).
However, Wetterwald may not expressly disclose the method relating to a flow of query data packets.
Nonetheless, in the same field of endeavor, Liu teaches and suggests the method relating to a flow of query data packets (abstract; [0006]; [0022]; congestion measurement related to Link State Advertisement (LSA) and HELLO packets; [0050]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate congestion measurement related to Link State Advertisement (LSA) and HELLO packets as taught by Liu with the method and system for predicting congestion based on an impending flow of data packets and links in the network using the machine learning-based models as disclosed by Wetterwald for the purpose of avoiding congestion to maintain network throughput, as suggested by Liu.

Regarding claims 2 and 8, Wetterwald, as modified by Liu, further teaches and suggests wherein the trained data model is developed using a Machine Learning (ML) technique for processing the information related to the computer network ([0031]; [0033]; machine learning technique).

Regarding claims 3 and 9, Wetterwald, as modified by Liu, further teaches and suggests wherein the ML technique utilizes at least one of linear regression, Naïve Bayes, Principal Component Analysis (PCA), Decision Tree, Random Forest, and Gradient Boosting-Random Forest methods ([0031]; [0033]; machine learning technique).

Regarding claims 4 and 10, Wetterwald, as modified by Liu, discloses the claimed invention, but may not expressly disclose wherein the query data packets are at least one of a Link State Advertisement (LSA) data packets and Hello data packets.
Nonetheless, Liu further teaches and suggests wherein the query data packets are at least one of a Link State Advertisement (LSA) data packets and Hello data packets (abstract; [0006]; [0022]; congestion measurement related to Link State Advertisement (LSA) and HELLO packets; [0050]).

Regarding claims 5 and 11, Wetterwald, as modified by Liu, further teaches and suggests wherein the information related to the links within the routing devices comprise a type of link, a cost of the link, and adjacencies with neighbouring routing devices ([0031]; cost parameter).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald et al. (hereinafter Wetterwald) (U.S. Patent Application Publication # 2020/0259740 A1) in view of Liu (U.S. Patent Application Publication # 2011/0044169 A1), and further in view of Newman et al. (hereinafter Newman) (U.S. Patent Application Publication # 2021/0168867 A1).
Regarding claims 6 and 12, Wetterwald, as modified by Liu, discloses the claimed invention, but may not expressly disclose resetting the waiting time for receiving the query data packets to an original value after the impending connection data burst is processed.
Nonetheless, in the same field of endeavor, Newman teaches and suggests resetting the waiting time for receiving the query data packets to an original value after the impending connection data burst is processed ([0058]; claim 2; “…resetting the waiting interval to the predetermined initial waiting interval…”; teaches resetting the waiting interval to the initial waiting interval).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resetting the waiting interval to the initial waiting interval as taught by Newman with the method and system for predicting congestion based on an impending flow of data packets and links in the network using the machine learning-based models as disclosed by Wetterwald, as modified by Liu, for the purpose of resetting a waiting interval to an initial value for resetting parameters, as suggested by Newman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 28, 2022